 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ABRYEL WILDER, et al.,
                                                                Cause No. C21-0206RSL
 9
                             Plaintiffs,

10
                  v.                                            ORDER OF DISMISSAL

11
      UNITED STATES, et al.,

12
                             Defendants.

13
            On March 12, 2021, plaintiff Abryel Wilder was ordered to provide a more definite
14
     statement of her claims that clearly and concisely identified the acts of which each named
15

16   defendant is accused and how those acts violated her legal rights. Dkt. # 6. The Court pointed

17   out a number of fatal flaws in the original pleading and notified plaintiff that “[t]he amended
18   complaint will replace the existing complaint in its entirety.” Dkt. # 6 at 6. Plaintiff subsequently
19
     filed an “Amended Complaint and Request for Injunction” (Dkt. # 7) and a “Response to Order
20
     for More Definite Statement” (Dkt. # 9).
21
            Whether considered separately or together, plaintiff’s submissions are deficient under the
22

23   standards articulated in 28 U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 8(a)(2).

24   There is no indication that Ms. Wilder is authorized to act as a representative of any of the other
25   named plaintiffs. The new complaint(s) total over 300 pages (including various attachments) and
26
     repeat many of the fatal errors previously identified. The vast majority of the defendants listed at
27

28   ORDER OF DISMISSAL - 1
 1   Dkt. # 7-1 at 3-7 would have no idea of what they are accused, and the few who could make out
 2   what they were supposed to have done would likely have no idea how the alleged conduct
 3
     infringed plaintiff’s rights. Neither defendants nor the Court are obligated to search through
 4
     hundreds of pages in order to determine whether a viable cause of action is alleged: the burden
 5

 6   of providing “a short and plain statement of the claim showing that the pleader is entitled to

 7   relief” falls squarely on plaintiff. She has not met her burden
 8

 9
            The above-captioned matter is hereby DISMISSED without prejudice. No additional
10
     documents will be accepted for filing under this cause number other than a Notice of Appeal. If
11
     plaintiff opts to refile a complaint related to these events, she is strongly advised to name only a
12

13   single defendant and confine the factual allegations to that defendant’s conduct and the legal

14   claims against that defendant. Absent allegations showing that Ms. Wilder is a licensed attorney
15   or otherwise authorized to act as a representative of another person, any renewed claims should
16
     be brought only on her own behalf.
17

18
            Dated this 4th day of May, 2021.
19

20
                                                Robert S. Lasnik
21                                              United States District Judge
22

23

24

25

26

27

28   ORDER OF DISMISSAL - 2
